Citation Nr: 0107728	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including depression, anxiety, and dependency syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991 and from October 1991 to February 1992.  He also had 
active duty for training and/or inactive duty for training 
periods as a member of the Army National Guard reportedly 
from 1988 to 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied the veteran's 
claim for service connection for a mental condition as not 
well grounded. 


REMAND

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
38 U.S.C.A. § 1110 (West 1991) ; 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2000). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2000). 

The evidence of record includes the veteran's reports of 
early childhood traumas (marital infidelity, alcohol abuse, 
and divorce by parents; frequently moving; special education; 
being picked on by bullies; twin brother's death at age two; 
a fire; "betrayal" by a parent).  The veteran reported that 
in the Army National Guard some squad members humiliated him 
by throwing him in a ditch.  Service medical records are 
negative for complaints, findings, or diagnosis of 
psychiatric disability.  

Post-service treatment records and records of hospitalization 
reflect that the veteran lost his job and place of residence 
in February 1996 and sought psychiatric treatment, with a 
history of alcohol abuse beginning in 1994.  The veteran has 
undergone numerous hospitalizations, or domiciliary treatment 
programs, from 1996 to 1998, reflecting psychiatric diagnoses 
of alcohol abuse, depression, continuous polysubstance 
abuse/dependence (cocaine and amphetamine sulfate, including 
amphetamine overdose), dependent personality disorder, 
continuous nicotine dependence, and adjustment disorder with 
depressed mood, with tachycardia and myositis secondary to 
polysubstance abuse.  A VA mental disorders examination in 
January 1999 resulted in Axis I diagnoses of dysthymia, 
continuous alcohol abuse, and continuous substance abuse, and 
an Axis II diagnosis of cluster B personality disorder 
(borderline, with traits of histrionic and narcissistic 
personality).  The VA examiner in January 1999 offered the 
following opinions: the veteran's depression (dysthymia) was 
most prevalent; the veteran's depression (dysthymia) evolved 
in connection with childhood experiences of abuse by fellow 
school mates and parents' divorce and abandonment by his 
father; symptoms of anxiety were more likely tied to 
depression and alcohol and substance abuse; military 
experiences were not a main factor in the current depression; 
and the major limitations (more than 50 percent) in 
productivity are due to alcohol and substance abuse.

It is not clear from the VA examiner's opinions, however, 
whether it is his opinion that the veteran had a diagnosable 
depression at service entrance which clearly and unmistakably 
pre-existed service entrance, or whether it is his opinion 
that there were predisposing incidents prior to service but 
the depression did not actually manifest until a later date, 
which does not exclude service.  It is also unclear from the 
examiner's opinion whether he has excluded that any pre-
existing depression could have increased in severity in 
service beyond a normal progression due to (that is, was 
"aggravated" by) the veteran's military service.  In this 
regard, the Board notes the VA examiner's opinion that, 
although the veteran's military experiences were not a "main 
factor" in the current depression, it is not clear that the 
opinion eliminates that the veteran's military experiences 
nevertheless could have "aggravated" any  depression the 
veteran had which preexisted service.  Additional medical 
opinion regarding aggravation in service would be helpful, 
especially medical opinion which notes the service medical 
record evidence, including the absence of psychiatric 
symptomatology or treatment noted in the service medical 
records.  

In addition, the Board notes that the veteran is also 
claiming service connection for "dependency syndrome."  
This could refer to either continuous polysubstance 
dependence (cocaine and amphetamine) or dependent personality 
disorder, or even to diagnosed alcohol abuse or nicotine 
dependence.  By law, a personality disorder is not a 
disability for VA disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2000).  The VA General Counsel 
has held that service connection may be granted for diseases 
(but not defects) of congenital, developmental, or familial 
origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of 
applicable VA regulations. VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90); 38 C.F.R. 
§§ 3.303(c), 3.306 (2000).  Additional medical opinion would 
aid in determining the etiological relationship between any 
of the veteran's diagnosed psychiatric disorders and service.  

The Board notes that the rating decision issued by the RO in 
February 1999 determined that the veteran had not presented a 
well-grounded claim for service connection for a mental 
condition because there was no evidence of a mental disorder 
in service, and no evidence of a nexus between the currently 
diagnosed mental disorders and service.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that, under the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), VA is now required to assist a claimant in 
developing all facts pertinent to a claim for VA benefits, 
and VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  However, VA may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in establishment of entitlement to the 
benefit sought.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-98 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision on the merits at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  In light of the new statutory 
provisions with regard to assistance to the veteran-claimant, 
on Remand the RO should review the veteran's claim to insure 
compliance with this newly enacted statute.  While the 
veteran was afforded a VA compensation examination in January 
1999, the Board finds that additional medical opinion is 
warranted.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request any recent 
treatment records of the veteran and 
associate them with the claims file. 
Any VA medical records (not already of 
record) should be associated with the 
claims file.

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for a psychiatric disorder.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and etiology of any current 
psychiatric disorders and to identify all 
symptomatology attributable to those 
disorders.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and that the examiner 
indicate in writing that the claims file 
was reviewed.  All indicated special 
studies and tests should be accomplished.  

After examination of the veteran, the 
examiner should render current diagnoses 
for the veteran's psychiatric impairment.  
The examiner should offer an opinion as 
to the etiology of the veteran's current 
psychiatric disorder(s).  The examiner 
should offer an opinion as to whether any 
such psychiatric disability existed prior 
to service, addressing the apparent 
relevance, if any, of the reported pre-
service childhood traumas and the absence 
of noticeable symptomatology at service 
entrance.  If the examiner concludes that 
a diagnosed psychiatric disorder existed 
prior to service, the examiner should 
offer an opinion regarding whether it is 
at least as likely as not that such a 
pre-existing disorder was aggravated 
(permanently increased in severity beyond 
a normal progression) by injury or 
disease in service.  Such an opinion 
should address the service medical record 
evidence, including the absence of 
psychiatric findings. 

If it is the examiner's opinion that any 
of the diagnosed psychiatric disabilities 
was caused or aggravated by service, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any such disability (thought to be 
caused or aggravated by service) in turn 
caused or aggravated other disorders, 
including alcohol abuse and polysubstance 
abuse/dependence.  

4.  The RO should review the examination 
reports to ensure that they comply with 
the directives of this REMAND, including, 
especially, the request for medical nexus 
opinions.  Any examination report failing 
to comply with the directives of this 
REMAND should be returned for corrective 
action.  See 38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

6.  After completion of the above, the RO 
should review the expanded record and 
adjudicate on the merits the veteran's 
claim for service connection for a 
psychiatric disorder (including 
depression, anxiety, and dependency 
syndrome).  If a psychiatric disability 
is determined to be service connected, 
and should the evidence raise the claim, 
the RO should also adjudicate on the 
merits the veteran's  potential claim for 
secondary service connection for alcohol 
abuse and polysubstance abuse/dependency, 
under 38 C.F.R. § 3.310 (2000), as 
secondary to a service-connected 
disability.  

7.  If the determination remains adverse 
to the veteran, he should be furnished a 
supplemental statement of the case and 
should be given an appropriate time in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to comply with due process and 
the duty to assist the veteran with the development of his 
claim for service connection.  The veteran is free to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



